Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants argue that SHIN’s “distal ends” do not face the edge in the first direction.  So, SHIN neither teaches nor suggest the two limitations that begin, “wherein distal ends of at least two of the plurality of branches face the edge of the body portion along the first direction….”  
Examiner respectfully disagrees as Fig. 3 of Shin with annotated below: the distal ends of branches consider as the end portion of branches which face the edge of the body portion.

    PNG
    media_image1.png
    626
    1504
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    318
    337
    media_image2.png
    Greyscale


distal ends of at least two of the plurality of branches face the edge of the body portion along the first direction, wherein 
the distal ends of the at least two of the plurality of branches are spaced apart from the edge of the body portion along the first direction

Fig. 3 above of the instant application shows  side surface (or edge) of distal ends of at least two of the plurality of branches face the edge of the body portion along the first direction, but Fig. 3 of Shin show “distal ends of at least two of the plurality of branches face the edge of the body portion along the first direction”, but side surface of distal ends of branches DO NOT face the edge of the body portion along the first direction.

Examiner suggests the independent claim 1 amended as “wherein 
side surface (or edge) of distal ends of at least two of the plurality of branches face the edge of the body portion along the first direction, wherein 
side surface (or edge) of the distal ends of the at least two of the plurality of branches are spaced apart from the edge of the body portion along the first direction.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871